     Case 2:18-cv-02076-RFB-NJK Document 57 Filed 07/22/19 Page 1 of 2



 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 5   Counsel for Defendant Corporation
     of the Presiding Bishop of The Church
 6   of Jesus Christ of Latter-day Saints
 7                                 UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   TONIA BABBITT, an individual,                       Case No. 2:18-cv-02076-RFB-NJK
10        Plaintiff,
11                                                           STIPULATION AND [PROPOSED]
     v.                                                      ORDER TO STAY ALL PRETRIAL
12                                                              DEADLINES TO FINALIZE
     TRAVIS NIELSON, an individual; ISIAH                           SETTLEMENT
     DOMINICK JACBOS, an individual;
13   CORPORATION OF THE PRESIDING
     BISHOP OF THE CHURCH OF LATTER-
14   DAY SAINTS, a Utah Corporation Sole;
     DOES   I   through  X;   and     ROE
15   CORPORATIONS XI through XX, Inclusive,
16        Defendants.
17             Plaintiff Tonia Babbitt and Defendants Travis Nielson, Corporation of the President of The
18   Church of Jesus Christ of Latter-Day Saints (“COP”), and Corporation of the Presiding Bishop of
19   The Church of Jesus Christ of Latter-Day Saints (“CPB”) hereby stipulate as follows:
20                     1.     Whereas, the parties have reached a settlement to resolve all claims
21                            against all Defendants.
22                     2.     Whereas, the parties are working on preparing a written settlement
23                            agreement and finalizing the settlement.
24                     3.     Whereas, additional time is needed to finalize the settlement as the
25                            parties work together on issues related to Plaintiff’s medical bills
26                            and the payments of those bills.
27             Wherefore, the parties stipulate and agree as follows:
28                     1.     All pretrial deadlines shall be stayed until October 29, 2019.

                                                         1
     Case 2:18-cv-02076-RFB-NJK Document 57 Filed 07/22/19 Page 2 of 2



 1                 2.     On or before October 29, 2019, the parties shall file a stipulation and

 2                        order dismissing the case or a status report informing the Court of

 3                        the status of their settlement, their efforts to finalize the settlement,

 4                        and any issues keeping the settlement from being finalized.

 5
            IT IS SO STIPULATED.
 6
      DATED July 22, 2019                                 DATED July 22, 2019
 7
 8    /s/ Matt Wolf                             .         /s/ Cliff Marcek                    .
      Dan McNutt, Esq. (SBN 7815)                         Cliff Marcek, Esq. (SBN 5061)
 9    Matthew Wolf, Esq. (SBN 10801                       CLIFF W. MARCEK, P.C.
      MCNUTT LAW FIRM, P.C.                               536 E. St. Louis Ave.
10    625 S. 8th Street                                   Las Vegas, NV 89104
      Las Vegas, Nevada 89101                             Attorneys for Plaintiff
11    Attorneys for CPB

12    DATED July 22, 2019

13
      /s/ Ryan M. Lower                   .
14    Raleigh C. Thompson, (SBN 11296)
      Ryan M. Lower, (SBN 9108)
15    MORRIS LAW GROUP
      411 E. Bonneville Ave., Ste. 360
16    Las Vegas, Nevada 89101
      Attorneys for Defendant Travis Nielsen
17
                                                    ORDER
18
            IT IS SO ORDERED.
19
20                                                  UNITED STATES MAGISTRATE JUDGE

21
                                                               July 23, 2019
22                                                  DATED:

23
24
25
26
27
28

                                                      2
